EXHIBIT 10.5

 

NOTATION OF GUARANTEE

 

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of February 23, 2004 (the “Indenture”) among UbiquiTel
Operating Company (the “Company”), UbiquiTel Inc., as guarantor, and The Bank of
New  York, as trustee (the “Trustee”), (a) the due and punctual payment of the
principal of, premium and Liquidated Damages, if any, and interest on, the
Notes, whether at maturity, by acceleration, redemption or otherwise, the due
and punctual payment of interest on overdue principal of and interest on the
Notes, if any, if lawful, and the due and punctual performance of all other
obligations of the Company to the Holders or the Trustee all in accordance with
the terms of the Indenture and (b) in case of any extension of time of payment
or renewal of any Notes or any of such other obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise. 
The obligations of the Guarantors to the Holders of Notes and to the Trustee
pursuant to the Guarantee and the Indenture are expressly set forth in Article
10 of the Indenture and reference is hereby made to the Indenture for the
precise terms of the Guarantee.

 

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

 

 

UBIQUITEL INC.

 

 

 

By:

 

 

Name: James J. Volk

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------